283 S.W.3d 824 (2009)
Trinity J. HAYNIE, Appellant,
v.
LARRY CRAWFORD, DIRECTOR OF the MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 69977.
Missouri Court of Appeals, Western District.
April 21, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Trinity J. Haynie, Appellant Pro Se, Bowling Green, MO, for appellant.
John D. Hoelzer, Esq., Jefferson City, MO, for respondent.
Before DIV II: LISA WHITE HARDWICK, Presiding Judge, VICTOR C. HOWARD and JOSEPH P. DANDURAND,[1] Judges.


*825 ORDER
PER CURIAM.
Trinity Haynie appeals from the judgment denying his request for a declaratory judgment to determine whether the Department of Corrections erred in calculating his "good time" credit. For reasons explained in a Memorandum provided to the parties, we affirm the circuit court's judgment. Rule 84.16(b).
NOTES
[1]  Judge Dandurand was a member of this court when this case was submitted; however, he has since left the court.